EXHIBIT 10.1


BINDING LETTER OF INTENT


March 29, 2007


ATTN:
Mr. Robert Lott
Manager
Pluginz, LLC



RE: Pluginz, Inc. and Plugin Stores, Inc. Merger Offer


Dear Mr. Lott:


The purpose of this letter (the “Letter”) is to set forth certain understandings
between Pluginz, LLC (Hereafter referred to as “Pluginz, LLC”) and Planet Link
Communications, Inc. (hereafter referred to as “PLCI”) with respect to the
acquisition of 100% of the capital stock of Pluginz, Inc. and Plugin Stores,
Inc. which together comprise the Pluginz business (collectively, “PLUG”).


In consideration of the significant costs to be borne by PLCI in pursuing this
proposed transaction and further in consideration of their mutual undertakings
as to the matters described herein, upon execution of this Letter or
counterparts thereof, the following paragraphs of this letter shall constitute
the binding provisions of the transaction.



1.
Proposed Transaction. PLCI will seek to acquire 100% of the capital stock of
PLUG for a combination of cash and stock as set forth below.




2.
Proposed Purchase Price. Based on the information known to PLCI on the date
hereof, the total consideration for the discussed stock in PLUG will be
approximately $1.250 Million US as follows:

 

·
$100,000 in cash to be paid to Pluginz, LLC within 3 days of the funding
closing.

 

·
$1,150,000 in common shares or 11,500,000 shares valued at $0.10 paid to
Pluginz, LLC to be issued upon successful completion of an audit.

 

·
$25,000 to Amy Trombly as a transaction fee.




3.
Representations.




·
PLUG represents the target assets will generate a minimum of $750,000 in gross
sales during 12-month period following the closing date. If PLUG does not meet
the minimum target, it will return shares to PLCI on a pro rata basis not to
exceed 10% of the total number of PLCI shares held by PLUG.




·
PLUG further represents that if needed its financial statements are auditable
for the previous 2-years.




·
The management of PLUG will sign 2-year non-compete agreements and employment
agreements with PLCI.




·
PLCI represents that it will complete a reverse stock split of 1 for 150 of its
common stock and cancel all outstanding shares of preferred stock prior to
closing. PLCI further represents that it has not issued any shares of stock or
other securities that are currently outstanding other than those contemplated in
this agreement; and the reversed shares of common stock will have 1-to-1 voting
rights.




·
PLCI agrees that it will not dilute the equity position of Pluginz, LLC in the
conjunction with a reverse split. In the event that PLCI applies a reverse split
to the outstanding shares of its common stock within a period of four (4) years
from the date of this Agreement (a “Reverse Split”) and then subsequently issues
any shares of its common or preferred stock to any new or existing shareholders
of PLCI, PLCI shall issue additional shares to Pluginz, LLC in the amount
required to restore Pluginz, LLC’s percentage ownership of PLCI’s common stock
immediately prior to such reverse split.

 

--------------------------------------------------------------------------------


 

·
PLCI, Pluginz, Inc. and Plugin Stores, Inc. shall merge with PLCI as the
surviving entity within 60 calendar days from closing. PLCI will change the name
of the Company to a name that accurately reflects the new business and
reincorporate to Nevada within 60 calendar days from closing.




·
PLCI further represents that it shall name Mr. Robert Lott as its President and
CEO, Mr. Christopher Gilcher as its CFO, Mr. Chris Piercy as a director and Mr.
Scott Gallagher as its Co-Chairman. Mr. M. Dewey Bain will retain the title of
Co-Chairman.




·
Messer’s, Lott, Bain, Gilcher and Gallagher will enter into employment
agreements with PLCI.




·
PLCI will retain Amy Trombly and Chris Piercy as directors.




·
PLCI will also enter into a 2 year consulting agreement with FTS Group, Inc. for
$50,000 in cash and 2,500,000 restricted shares.




·
PLUG will seek to enter into acquisition agreements with up to three synergistic
plugin businesses under which PLCI, at its discretion, would acquire such
companies, contingent upon the successful completion of a public offering on a
European exchange.




·
PLUG will seek to facilitate a public offering on a European exchange within 12
months of the closing that is acceptable to PLCI.




·
PLCI will close a financing of at least $1 Million within 21 days of the closing
date. Funds will be applied as follows:



Use of Proceeds for First $1 Million


$100,000
 
Cash to Pluginz.com LLC
$100,000
 
Cash towards note to Dewey Bain
$200,000
 
Cash to eliminate two preferred shareholders
$75,000
 
Cash for Planet Link A/P
$25,000
 
Cash to legal for the SB-2
$50,000
 
Cash to FTS Group, Inc. for 2 year Unlimited Edgar filing contract
$450,000
 
Cash for Operations.
     




4.
Closing Date. The closing date will be within 30 days from the date this
agreement is signed by both parties, unless mutually extended in writing.




5.
Proposed Definitive Agreement. PLCI and PLUG intend promptly to begin
negotiating to reach a written Definite Agreement, the execution of which would
be subject to the approval of PLCI’s board of directors, containing
comprehensive representations, warranties, identities, conditions and agreements
by PLUG. It is anticipated that the definitive agreement will be completed by
the proposed closing date, unless an extension is granted and submitted to each
party in writing.




6.
Proposed Non Competition Agreement. At closing the management of PLUG and PLCI
will enter into a non compete agreement, pursuant to which management and its
affiliates would agree not to compete with PLCI for a period of 2 years after
the closing date. The agreement would contain confidentiality and other
customary provisions.




7.
Access. Seller shall cause PLUG to provide to PLCI access to PLUG’ facilities,
books and records and shall cause accountants and other agents and
representatives (collectively, “Representatives”) of PLUG to cooperate fully
with PLCI and its representatives in connection with PLCI’ acquisition review of
PLUG and their assets, contracts, liabilities, operations, records and other
aspects of their business relating to the proposed transaction.




8.
Exclusive Dealing. For a period of 30 days following the signing of this
agreement or earlier date the parties mutually agree to, PLUG shall not,
directly or indirectly, contract whether oral or written from any other person
or entity relating to the acquisition of Pluginz.com, Inc. their assets or
business, in whole or part, whether through direct purchase, merger
consolidation or other business combinations (other than sale of inventory in
the normal course).

 

--------------------------------------------------------------------------------


 

9.
Fees and Expense. PLCI is responsible for all of its fees and expenses relating
to its due diligence, audit, legal, SEC or other costs associated with the
proposed transaction. PLUG is responsible for all of its fees and expenses
relating to the proposed transaction.




10.
Consents and Break-up Fee. Unless and until this agreement is terminated PLCI
and PLUG shall cooperate with each other and proceed, promptly as is reasonably
practicable, to prepare and file the notifications, consents and approvals
required by lenders, landlords or third parties, and endeavor to comply with all
other legal or contractual requirements for or preconditions to the execution
and consummation of the Definitive Agreement. Upon signing this agreement both
parties agree that if the deal is not closed for reasons not described in this
agreement the party that cancels the agreement shall pay the other party a
break-up fee of $50,000.




11.
Entire Agreement. This letter constitutes the entire agreement between the
parties, superceding all prior oral or written agreements, understandings,
representations and warranties, and courses of conduct and dealing between the
parties on the subject matter hereof. Except as otherwise provided herein, the
Binding provisions may be amended or modified only by a writing executed by both
parties.




12.
Governing Law. The binding provisions shall be governed by and construed in
accordance with the laws of the State of Georgia.



Please sign and date this letter in the space provided below to confirm the
mutual agreements set forth in this binding letter of intent and return a signed
copy to the undersigned.


Best Regards,


Dewey Bain
Chief Executive Officer
Planet Link Communications, Inc.


Deal Summary



 
·
To close this deal Planet Link will have to effect a 1 for 150 reverse stock
split. The post split Company with approximately 6.7 million issued and
outstanding.




 
·
Planet Link would also need to negotiate the exchange of the current class of
preferred stock for a combination of common stock and cash or warrants.




 
·
The Company would need to effect a funding either at closing or within a short
period there after.



The following chart outlines the shares outstanding post reverse split/reverse
merger:
 
6,700,000
 
Post 1 for 150 reverse stock split
450,000
 
Shares to Exchange for Dewey Bain’s preferred shares
1,500,000
 
Shares to reduce $150,000 of Dewey’s note
11,500,000
 
Shares to Pluginz.com LLC
2,500,000
 
Shares to FTS Group, Inc.
10,000,000
 
Shares for $1 Million Funding
32,650,000
   

 
10,000,000
 
Warrants at the Money
5,000,000
 
Warrants at 120% of the price at closing of funding.
47,650,000
 
Fully diluted with $2.5 million in funding

 

--------------------------------------------------------------------------------




Upon effective SB-2 Registration statement the Company would have access to
$500,000 in first round warrant exercises as those warrants will have a short
term life span of 3 to 6 months.


Management Team


Co-Chairman Scott Gallagher
Co-Chairman Dewey Bain
CEO/President/Director Rob Lott
CFO/Director Chris Gilcher
Amy Trombly/Director
Chris Piercy/Director



Contracts and Employment agreements
 
Scott Gallagher
 
$100,000 per year with incentives and bonus plan for up to 50% of annual salary
Dewey Bain
 
$100,000 per year with incentives and bonus plan for up to 50% of annual salary
Rob Lott
 
$150,000 per year with incentives and bonus plan for up to 50% of annual salary
Chris Gilcher
 
$50,000 per year as part time CFO

 

--------------------------------------------------------------------------------



Signature Page and Contact Information



       
By: /s/ Dewey Bain
   

--------------------------------------------------------------------------------

Name: Dewey Bain
   
Title: Chief Executive Officer, Planet Link Communications, Inc.
   




       
By: /s/ Rob Lott
   

--------------------------------------------------------------------------------

Name: Rob Lott
   
Title: Manager, Pluginz, LLC
   

 

--------------------------------------------------------------------------------

